    Case 3:17-cv-03226-MAS-DEA Document 55-75 Filed 09/06/19 Page 1 of 2 PageID: 1407




mnop ÿ qrstÿvnÿwvrs ÿ xryypz{pt ÿ                     w~p{rytÿÿrrpt ÿ prz sÿ|vvzrv{n}t

                 |op}{v{pt                                               nzp


0123453ÿ78
                                                                                                     ÿ
                                                                                                     ÿ
 ÿ !ÿ"#$ÿ%#
 &ÿ'()ÿ'*+ÿ ,ÿ- ./)0
 1(0)2*,ÿ3-ÿ456,ÿ789        ÿ :*.*0) ÿÿ 8 ;
 <*(ÿ=+ÿ




                                                                                     9ÿÿÿ
                                                                                                ÿ
                                                                                                   




               >?3ÿ78ÿ@?4AÿBA1CÿD17E
                 FGHI
                 JHGKL
                                                           0123453ÿS8
                 MNOPIQR                                        TUVÿXYIZIY[ÿXYK\]I
                                                                ^_G\
                                                                `GQa[_bcÿF`ÿUdefg
                                                                hgTfiÿTjTklUTj
     Case 3:17-cv-03226-MAS-DEA Document 55-75 Filed 09/06/19 Page 2 of 2 PageID: 1408
               2 49                                                     312345"4 #$ 5
                                                                        $312345$ 5




                3456




                                                                                                   7 ÿ
                                                                                                   8 ÿ
                                             012345ÿ7452189ÿ 3
                                            ÿ ÿ19 ÿ 4
                                                4 8ÿÿ
                                         ÿ!ÿ312345"4 #$ 5


%ÿÿ012045ÿ7452189ÿ 3ÿ!ÿ& ' 13ÿ'(ÿ7431) ÿ& 'ÿ* )1                   + , - .  ÿ/ 0ÿ*34(   1
